Citation Nr: 1342161	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee. 

3.  Entitlement to an initial, compensable rating for adjustment disorder, prior to September 15, 2008. 

4.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder, from September 15, 2008. 

5.  Entitlement to an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the right knee. 

6.  Entitlement to an effective date prior to August 29, 2005, for the award of service connection for adjustment disorder. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2006 and October 2007 rating decisions of the RO).  The Veteran filed a notice of disagreement (NOD) in October 2007, and the RO issued a statement of the case (SOC) October 2008.  The Veteran filed a substantive appeal (via a VA Form 9) in January 2009.

In May 2009, the Veteran testified during a hearing before a Veterans Law Judge in Las Vegas, Nevada.  A transcript of that hearing is of record.

In April 2010, the Board remanded the claims on appeal for further development.  The Board also remanded the claim for an effective date prior to December 2, 2004, for the award of service connection for degenerative joint disease of the left knee, and a claim of clear and unmistakable error (CUE) in a June 1978 rating decision that denied service connection for a left knee disability.  During the pendency of the appeal, in an April 2011 rating decision, mailed in July 2011, the RO found that there was CUE in the June 1978 rating decision denying service connection for a left knee disability, and assigned a 10 percent rating from March 8, 1978, a temporary 100 percent rating from March 8, 1996; and a 10 percent rating from May 1, 1996.  In the April 2011 rating decision, the RO also granted the Veteran an earlier effective date of March 8, 1978, for the award of service connection for degenerative joint disease of the left knee.  As such, the matters remaining on appeal are those set forth on the title page.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by the RO in the March 2013 supplemental statement of the case (SSOC).

For reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted above, the Veteran had a Board hearing in May 2009.  In November 2013, the Veteran was informed that the Veterans Law Judge who conducted the May 2009 hearing was no longer at the Board, and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).   He was informed that he had the right to a new hearing.  

In November 2013, the Veteran stated that he wanted a new hearing before the Board via video conference.  Because Board video-conference hearings are scheduled by the RO, a remand of these matters is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity.  After the hearing,  return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

